Citation Nr: 1547914	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified, with cannabis abuse, prior to February 12, 2014.

2.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified, with cannabis abuse, since February 12, 2014.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2007 to January 2008, and from June 2009 to June 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


REMAND

On February 12, 2014, the Veteran underwent a VA examination to determine the current severity of his service-connected anxiety disorder, not otherwise specified, with cannabis abuse.  The VA examiner reviewed the evidence of record and interviewed the Veteran.  During the interview, the Veteran reported that he had become somewhat more socially secluded since he was last examined by VA in November 2012.  He reported that he had some social contact and that he played football with friends once a week and spent time with his roommate from Iraq on a daily basis.  He stated that he was more distant from his family and that he sees them every other week.  He reported that he assaulted someone at a McDonald's in 2009 but that the charges were dropped.  He also reported that he hit his wife with a flashlight in October 2013 because he was angry with her.  He stated that he worked part-time (approximately 30 hour per week) driving a cab and that he had been driving cabs since the summer of 2013.  The also Veteran indicated that he generally drank five to eight drinks per sitting, one to two times per month.  However, he denied having problems related to alcohol use.  He reported that he smoked around two joints of marijuana per week because it helped him relax.

Upon further evaluation, the September 2014 VA examiner reported that the Veteran's primary psychiatric symptoms were anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  The examiner observed the following:

The Veteran was on time to his scheduled appointment.  He was pleasant and cooperative during most of his exam although at times he appeared to be irritated by the questions.  The Veteran was noted to say "yes" to all symptoms but when asked to provide details or describe symptoms in [an] open-ended fashion, his descriptions often did not match [the] required criteria for the symptom.  Thought pattern and speech were noted to be within normal limits.  No evidence of hallucinations or delusions.  Affect was noted to be slightly irritable.  

The VA examiner then indicated that the Veteran did not have any other symptoms attributable to his psychiatric disorder.  The examiner noted that the Veteran was capable of managing his own financial affairs.  The examiner further observed that the Veteran's symptoms were very similar to those noted in his last VA examination report from November 2012.  The examiner also observed that the Veteran's irritability and social isolation had not significantly increased in severity since his last examination despite the fact that his medical records over the last year reflected a minor change in GAF scores (from 65 over a year ago to the 60 to 65 range in the last six months).  The examiner asserted that this was consistent with a slight worsening of symptoms and that Veteran's irritability had, in fact, increased slightly since his last VA examination.  The examiner indicated that, although increased irritability was a possible symptom of cannabis withdrawal, the manifestations of the Veteran's increased anger and aggression were "more likely than not" related to his anxiety disorder and not to substance use or withdrawal.  Based on the foregoing, the examiner opined that the Veteran continued to meet the full diagnostic criteria for anxiety disorder, not otherwise specified, with cannabis abuse.  The examiner concluded that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Six days later, on February 18, 2014, the Veteran presented for a private psychiatric evaluation with licensed psychologist.  The private psychologist reviewed a copy of the Veteran's claims file and VA treatment records.  Next, the private psychologist completed a VA mental disorders disability benefits questionnaire on behalf of the Veteran.  In the questionnaire, the private psychologist indicated that the Veteran had been married to his wife for eight years and had three children.  The private psychologist noted that the Veteran lived with his wife and children and that he did not talk to his wife about his struggles.  It was noted that Veteran was socially isolated and withdrawn.  Regarding his occupation history, it was noted that the Veteran had been driving cabs on and off for eight years and that he was currently working as a subcontractor driving cabs approximately 30 hours per week.  The Veteran reported that when he had a bad day, the company allowed him to leave early or they made accommodations for him.  The Veteran reported that he had past performance problems at work.  The Veteran reported that he was currently taking medication and that he felt that it was helping his symptom relief.  The Veteran denied participating in VA group therapy classes.  The Veteran denied having any legal convictions but indicated that he had been charged with assault and theft (although the charges were later dropped).  He reported that he had domestic issues and restraining orders with his wife and that they have attended enrichment programs and marriage counseling.  The Veteran indicated that he self-medicated with marijuana on a daily basis.  He claimed that it relaxed him.  

After interviewing and evaluating the Veteran, the February 2014 private psychologist noted that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting his ability to function independently;  appropriately, or effectively; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; persistent danger of hurting self or others; and the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The private psychologist indicated that the Veteran had anxiety disorder, not otherwise specified and noted that the Veteran had financial difficulties as well as problems with his social environment.  The private psychologist reported the following:
The Veteran details great ongoing difficulty with his symptom pattern.  He remarks that he can no longer enjoy the simplest of activities.  

Upon mental status examination interview, the Veteran's attention was normal and concentration appears variable.  He does complain of increased trouble with short-term memory.  He struggles [with] remembering information.  The Veteran's speech flow was normal, although he was brief with information offered.  Thought content was appropriate for the circumstances for this day.  Organization of thought was goal directed.  There was no report of overt hallucinations.

His fund of knowledge appears to be average.  Intellectual abilities appear to be average.  Capacity for abstraction appears to be variable.  Ability to interpret proverbs was average.  The Veteran's judgment was average.

Mood was anxious and nervous, affect was restricted.  He reports feeling anxious and depressed.  In fact, on this day, he endorses symptomology of anxiety, as he is vague with response, suspicious, and seems rather paranoid when speaking with this examiner.  He seems cautious of this important interaction this day.

Based on the foregoing, the private psychologist opined that the Veteran's anxiety disorder, not otherwise specified, resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking, and/or mood.  A GAF score of 50 was assigned.  

Although the February 2014 VA and private examinations took place only six days apart, the Board observes that both examination  reports convey widely divergent findings as to the Veteran's psychiatric disability picture and his associated symptomatology.  The February 2014 VA examiner observed symptoms that were indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  However, the February 2014 private psychologist observed symptoms that suggested that the Veteran's service-connected psychiatric disorder was much worse.  Specifically, the February 2014 private psychologist found that the Veteran's anxiety disorder, not otherwise specified, with cannabis abuse, resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgement, thinking, and/or mood.  

In order to satisfy VA's duty to assist and to resolve divergent findings of record discussed at length above, the Board must remand this matter to afford the Veteran an additional VA medical examination and to obtain a medical opinion clarifying the nature and severity of his unique and serious for anxiety disorder, not otherwise specified, with cannabis abuse.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that "[o]nce VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Additionally, during his February 2014 private psychiatric evaluation, the Veteran reported that he was receiving treatment from a VA psychiatrist every three to four months and from a VA counselor once a month.  A review of the record reveals that the most recent VA treatment reports are from March 2014.  Therefore, the RO must obtain any available updated VA treatment records since March 2014.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his anxiety disorder, not otherwise specified, with cannabis abuse, throughout the course of the appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain any available updated VA treatment records since March 2014.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected anxiety disorder, not otherwise specified, with cannabis abuse.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

After reviewing the evidence of record, to include the February 2014 VA examination report, the February 2014 private evaluation report, and the statements made by the Veteran and his representative, the examiner must conduct a throughout diagnostic evaluation and interview of the Veteran.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms and disorders found.  If multiple psychiatric disorders are found, the examiner must separate out, if possible, the manifestations of each disorder found.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning, for each separate psychiatric disorder, if possible.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




